|
i
|
i
\

5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~w x 4
4

 

Blockchain Technologies Corp.,

|

paerenerenn ate >

Plaintiff/Counterclaim

Defendant, 18-cv-9352 (AJN)

—-V-~-

ORDER
RVH Inc., et al.,

Defendants/Counterclaim
Plaintiffs,

 

RVH Inc., et al.,

Third-Party Plaintiffs,
—V—

Nikolaos Spanos, et al.,

Third-Party Defendants.

 

 

ALISON J. NATHAN, District Judge:

On February 14, 2020, Third-Party Defendant The Synapse Foundation filed a motion to
dismiss the Third-Party Complaint. Pursuant to Rule 3.F of this Court’s Individual Practices in
Civil Cases, on or before February 24, 2020, Third-Party Plaintiffs must notify the Court and
their adversaries in writing whether (1) they intend to file an amended pleading and when they
will do so or (2) they will rely on the pleading being attacked. Third-Party Plaintiffs are on
notice that declining to amend their pleadings to timely respond to a fully briefed argument in the
Third-Party Defendant’s February 14 motion to dismiss may well constitute a waiver of the

Third-Party Plaintiffs’ right to use the amendment process to cure any defects that have been

 

 
made apparent by the Third-Party Defendant’s briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v.
Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on
which denial of leave to amend has long been held proper, such as undue delay, bad faith,
dilatory motive, and futility”).

If Third-Party Plaintiffs choose to amend, Third-Party Defendant may then (a) file an
answer; (b) file a new motion to dismiss; or (c) submit a letter stating that it relies on the
initially-filed motion to dismiss.

Nothing in this Order alters the time to amend, answer or move provided by the Federal

Rules of Civil Procedure or Local Rules.

SO ORDERED.

Dated: February 1 x , 2020
New York, New York

 

 

ALISON J. NATHAN
United States District Judge

 
